Case 2:20-cv-02172-DSF-AS Document 23 Filed 07/02/20 Page 1 of 2 Page ID #:241



 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     David R. Shein (SBN 230870)
 4   david@donigerlawfirm.com
 5
     DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice, California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff Mick Rock
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   MICK ROCK, an individual,                   Case No.: 2:20-cv-02172-DSF (ASx)
                                                 Hon. Dale S. Fischer Presiding
13   Plaintiff,
14                                                   NOTICE OF SETTLEMENT
     v.
15
                                                     Action Filed: March 2020
     ENFANTS RICHES DEPRIMES, LLC,
16                                                   Trial Date:   None Set
     et al.,
17

18   Defendants
19

20

21
           PLEASE TAKE NOTICE, pursuant to Local Rule 40-2, that Plaintiff Mick

22
     Rock (“Rock”) and Defendants Defendant Enfants Riches Deprimes (“ERD”) and

23
     Maxfield Enterprises, Inc. (“Maxfield”) have reached a preliminary settlement,

24
     which, when the long form settlement agreement is finalized, will provide for the

25
     prompt dismissal with prejudice of all claims in the Complaint.

26
           In accordance with this settlement, it is respectfully requested that the Court

27
     continue all outstanding deadlines and pending hearings (including Maxfield’s July

28
     10, 2020 deadline to file a response to the Complaint, the July 13, 2020 deadline for
                                               -1-
                                   NOTICE OF SETTLEMENT
Case 2:20-cv-02172-DSF-AS Document 23 Filed 07/02/20 Page 2 of 2 Page ID #:242



 1   the parties to file a Joint Rule 26(f) Report, and the Scheduling Conference, set for
 2   July 20, 2020) by a period of forty (40) days while the parties finalize the long form
 3   settlement agreement and performance thereon.
 4

 5
                                                             Respectfully submitted,

 6
     Dated: July 2, 2020                               By:   /s/   David Shein
                                                             Scott Alan Burroughs, Esq.
 7                                                           David Shein, Esq.
 8
                                                             DONIGER /BURROUGHS
                                                             Attorneys for Plaintiff
 9                                                           MICK ROCK
10
                                                             Respectfully submitted,
11
     Dated: July 2, 2020                               By:   /s/   David W.Swift
12                                                           David W. Swift, Esq.
13                                                           KINSELLA WEITZMAN ISER
                                                             KUMP & ALDISTERT LLP
14                                                           Attorneys for Defendant
15                                                           ENFANTS RICHES
                                                             DEPRIMES, LLC
16

17
     Dated: July 2, 2020                               By:   /s/   Erin Perez-Coleman
18                                                           Erin Perez-Coleman, Esq.
19                                                           ZWEIBACK FISET &
                                                             COLEMAN LLP
20                                                           Attorneys for Defendant
21                                                           MAXFIELD ENTERPRISES,
                                                             INC.
22

23         Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
24   listed, and on whose behalf this filing is submitted, concur in the filing’s content and
25   have authorized the filing.
26

27   Dated: July 2, 2020                               By:   /s/   David Shein
28                                                           David Shein, Esq.
                                                 -2-
                                    NOTICE OF SETTLEMENT
